ORDER

PER CURIAM.
Roger Weston (Movant) appeals the judgment of the Circuit Court of Jefferson County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant asserts that the motion court erred in denying his claim that appellate counsel was ineffective because she did not assert on appeal that the evidence was insufficient to convict him of second-degree burglary.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).